Citation Nr: 1044283	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
disability. 

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active duty for training from January 
29, 1975, to September 11, 1975, and active duty from August 1990 
to September 1990 and from October 1990 to November 1993.  

This matter came before the Board of Veterans Appeals (Board) on 
appeal from an August 2003 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO).  In June 2007, the Board remanded 
the Veteran's appeal to the RO for additional action.  In May 
2009, the Board found that new and material evidence had been 
received, reopened the Veteran's claims, and remanded the claims 
for additional development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  In this regard, the Veteran was 
examined and a nexus opinion was offered.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

A left shoulder disorder and a left knee disorder are not related 
to the Veteran's service-connected right shoulder disorder and 
his service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder, to include as secondary to service- connected 
disability, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for a left knee disorder, 
to include as secondary to service- connected disability, have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  In this regard, 
while a notice letter was initially sent in April 2003, that 
letter addressed direct service connection.  The Board however 
determined that the issues involved new and material evidence and 
reopened the claims.  In July 2009, a proper letter was sent to 
the Veteran which addressed secondary service connection, new and 
material evidence and direct service connection.  Thus any notice 
errors have been cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Furthermore, the claims 
were readjudicated, and a supplemental statement of the case was 
issued in June 2010.  Consequently, the Board finds that the duty 
to notify has been satisfied.  

With respect to the Dingess requirements, in June 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained service treatment records, private 
treatment records and VA treatment records.  Next, specific 
medical opinions pertinent to the issues on appeal were obtained.  
See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examinations provided adequate basis for deciding the issues 
on appeal.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-57 (Fed. Cir. 2004).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
Part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b) (2010).

The Veteran's service treatment records show no complaint, 
diagnosis or treatment for a left shoulder or a left knee 
disorder, including at separation in September 1993.  

The Veteran was examined by VA in January 1994.  No mention of a 
left shoulder or left knee problem.  VA examination of the left 
knee in May 2003 shows range of motion to be normal; the left 
shoulder was noted to be within normal limits with painful range 
of motion.  A private MRI dated in May 2004 shows a tear of the 
meniscus with displacement of a portion of the meniscus adjacent 
to the anterior horn and grade I chondromalacia of the medial 
patellar facet.  
 
A November 2004 written statement from D. M., P.A.-C., conveys 
that magnetic resonance imaging studies of the left shoulder 
revealed findings consistent with supraspinatus tendonitis, 
subacromial bursitis, and a shallow type II acromion with 
acromioclavicular joint arthrosis. Mr. M. opined that due to the 
Veteran's previous injuries to the right side of his body, he has 
been protecting this area using primarily the left side of the 
body for his weight lifting and the mechanics of weight lifting, 
trying to spare the right side of the body.  In doing so, in the 
past years, he has aggravated all of the weight bearing and 
weight lifting joints on the left side of his body and has 
developed symptoms of degenerative joint disease and misuse 
because of that.  The examiner reported that he has seen him on 
several occasions for shoulder and knee problems and that he 
apparently had an MRI of the left knee and the left shoulder done 
on May 2004.  He stated that it was his opinion that the Veteran 
should be considered for his disability because of his injury to 
the weight bearing of the right side.  He stated that the Veteran 
has displaced it to the left and consequently has developed 
complications of the left side of his body and should be 
reconsidered for this disability.  

The Veteran was examined by VA in January 2005.  He reported that 
due to a right knee problem, he favors his right knee and the 
left knee is affected.  He reported having left knee pain.  He 
also reported pain in the left shoulder.  X-rays of the left knee 
and of the left shoulder were unremarkable.  The examiner stated 
that the Veteran does not have any gait problems which would 
cause him to put undue pressure on his left side.  He stated that 
it was his medical opinion that currently he found no evidence 
that he Veteran's left shoulder problems or his left knee 
problems are secondary to his service-connected right knee or 
right shoulder problems.  He stated that he did not think that 
the Veteran could get a tear in his meniscus from favoring his 
left side.  He stated that with all of the evidence he had, he 
did not think that the Veteran's left shoulder and left knee 
problems are related to his service.  It was noted that X-rays of 
the left shoulder and knee were unremarkable.  

The Veteran was examined by VA in December 2008.  The claims file 
was reviewed.  The Veteran reported that he began to have pain in 
his left knee and his left shoulder in approximately 1998.  He 
stated that because of his right shoulder and right knee 
disorders, he had to use the left knee and the left shoulder more 
and place more pressure on these joints.  He reported weakness of 
the left shoulder with pain that comes and goes.  He stated that 
the left knee pain is constant and that he has stiffness.  
Examination of the left shoulder showed a normal configuration.  
Range of motion was documented in degrees with pain, and strength 
was 5/5.  The left knee was normal to appearance with the 
exception of a depression in the center of the patella.  Range of 
motion was noted with pain.  X-rays showed medial and lateral 
joint space narrowing of the left knee and mild degenerative 
changes in the left shoulder.  The diagnoses were: degenerative 
joint disease of the left knee with MRI per file noting an ACL 
tear of the left knee; and degenerative joint disease of the left 
shoulder.  The examiner noted that there is no documentation of 
complaints related to the left knee and the left shoulder while 
on active duty.  He then recounted the Veteran's medical history 
including the findings on the May 1999 VA examination and the 
2003 VA examination.  He noted the May 2004 MRI and the November 
2004 private medical report.  The examiner stated that there was 
no medical documentation of complaints related to the left knee 
and left shoulder nor treatment related to the left knee or left 
shoulder until the May 2004 MRI and that there was no mention of 
an abnormal gait until January 2005, when the examiner noted that 
the Veteran had a normal gait when walking into the office but a 
mild limp of the right leg in the examination room.  He indicated 
that there is no evidence that the Veteran had a gait problem 
that would be significant enough to cause undue pressure on the 
left side.  He went on to say that though the Veteran reports 
that he had to place undue pressure on his left knee and shoulder 
due to his right knee and right shoulder, there is no evidence to 
suggest that this undue pressure would cause a tear in the 
meniscus of the left knee.  It was noted that the most common 
cause of a meniscal injury is a twisting injury with the foot 
fixed usually in basketball or football.  He stated that older 
people may have a meniscal tear that is degenerative with no 
history of trauma, and that the Veteran has asserted left knee 
pain since 1993.  He said that tendonitis and bursitis of the 
shoulder are typically a result of poor muscular development in 
thin patients, kyphotic posture, repetitive to-and fro motion of 
the scapula and direct pressure, which are common causes.  It was 
pointed out that the Veteran's work history included working at 
Dayton Tires doing repetitive to and fro motion tasks.  The 
examiner said that there is no evidence available that would link 
a left shoulder disability to a right shoulder disability as the 
Veteran did not show a muscle weakness or poor muscle tone.  The 
examiner indicated that therefore it was her opinion that it is 
less likely than not that the left shoulder disorder is secondary 
to the service-connected right shoulder.  She further stated that 
the tear of the medial meniscus is less likely than not secondary 
to the service-connected right knee disability.  The examiner 
stated that there is no evidence to suggest aggravation of the 
left knee or left shoulder by the service-connected right 
shoulder and right knee.  

Private records show that in August 2009, the Veteran presented 
requesting a letter.  The Veteran's history was noted and the 
findings were degenerative joint disease both knees and right 
shoulder.  In an August 2009 statement, this physician stated in 
a letter that the Veteran has a past medical history of knee 
cartilage damage while in service in 1991, of the right knee with 
subsequent surgery.  It was noted that he saw a doctor in 1994 
with right knee pain requiring additional surgery.  It was noted 
that at that time he also had an operation to his right shoulder 
for calcium deposits.  He went on to report that since 2001, 
after working at Dayton Tire for quite some time, the Veteran  
was unable to apply much pressure on his right leg which required  
him to bear most of his weight on his left leg while working, 
which subsequently led to some left knee pain.  He noted that X-
rays apparently done at VA were negative and that the Veteran has 
not had an MRI of the left knee as of yet.  The examiner stated 
that it is extremely possible that his left knee pain may be 
secondary to overuse due to his previous right knee problems and 
previous two right knee surgeries.  He stated that his left knee 
pain may, thus be service connected as well. 

The Veteran was examined by VA in November 2009.  The claims file 
was reviewed.  His medical history was documented.  It was noted 
that the Veteran is currently working at Tinker Air Force Base 
working on airplane parts.  He noted that he was required to 
stand and that this caused increased pain in his knees and that 
overhead reaching and lifting increased his shoulder pain.  The 
Veteran was examined for his left knee and his left shoulder 
complaints.  X-rays showed left knee medial and lateral joint 
space narrowing and left shoulder degenerative changes.  The 
diagnoses were: degenerative joint disease of the left knee, and 
degenerative joint disease of the left shoulder.  The examiner 
stated that the claims file and the service treatment records 
were reviewed, and that there is no showing of any left shoulder 
or left knee disorder in service.  The examiner went on to state 
that the records in the file show that there was no abnormal gait 
prior to the Veteran's development of left knee symptoms.  She 
said that therefore, there is no evidence that the right knee 
condition caused an abnormal gait to the extent of placing 
increased weight bearing upon the left knee to result in 
accelerated degenerative changes of that knee joint.  She 
reported that the medical records do not indicate an increased 
severity of the left knee condition beyond the natural 
progression expected for degenerative joint disease.  The 
examiner stated that there are several examinations of the left 
and right shoulders available for review and there is no evidence 
that the Veteran had hypertrophy of the musculature of the left 
upper extremity or atrophy of the musculature of the right upper 
extremity due to disuse as would be evidence that the Veteran 
compensated for the right shoulder disease by overuse of the left 
upper extremity.  She stated that there is no evidence in the 
file of increase in severity of the left shoulder degenerative 
joint disease (DJD) beyond the natural progression of the 
disorder.  She opined that therefore it is less likely than not 
that the left shoulder or left knee disorders originated during 
active service or increased in severity beyond the natural 
progression of the conditions due to service connected 
disability.  The examiner referred the reader to the previous VA 
examination opinion for further details of these opinions.  

As was noted previously, there is no record of left shoulder or 
left knee problems during service or within one year of service 
discharge.  However the record clearly shows that the Veteran is 
not arguing that the disorders are related to service.  Rather, 
as was also noted previously, it is the Veteran's contention that 
he developed a left knee and left shoulder disorders in response 
to the symptoms of his service-connected right knee and right 
shoulder disorders.  In this respect, it is noted that he has 
stated that he began to have pain in 1998 on one examination, and 
since 2001 on another.  He has never contended that his left knee 
and left shoulder disorders were incurred in service.  It is his 
argument that the disorders are due to his service-connected 
right knee and right shoulder disorders.  

In reviewing the evidence of record, the Board initially finds 
that the evidence establishes current left knee and left shoulder 
disorders, diagnosed as DJD, which was confirmed on X-rays.  Thus 
the requirement of a current disability with respect to these 
claims has been met.  Further, the Veteran is service-connected 
for right shoulder and right knee disabilities.  What is 
necessary is competent and credible medical evidence associating 
the disorders with his service-connected disabilities.  

As for the requirement that the current disabilities were  either 
caused or aggravated by service-connected disability, the primary 
evidence in support of this requirement is the private medical 
opinion of Mr. M in November 2004 and the opinion of the private 
examiner in August 2009, as well as the Veteran 's own 
statements.  In this regard, the Board certainly attaches some 
weight to the statements of the Veteran, as he is capable of 
noting the existence of left knee and left shoulder pain 
throughout the years.  

The Veteran can attest to factual matters of which he had first-
hand knowledge.   See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Veteran is also competent to report what comes 
to him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that under section 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, he is not competent to provide evidence as to 
more complex medical questions, such as the diagnosis or etiology 
of a medical disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Thus, while the Veteran is competent to report that 
he has left knee and left shoulder pain, his statements regarding 
its relationship to his right knee and right shoulder disorders 
are not competent.  As such, the Board need not discuss whether 
or not the Veteran's assertions are credible. 

Next, the Board may not base a decision on its own 
unsubstantiated medical conclusions but rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the VA examiners in January 2005, December 2008, 
and in November 2009 indicated that the Veteran had a diagnoses 
of left knee and left shoulder disorders, which were not related 
to his service-connected right knee and right shoulder disorders.  
The Board attaches the most significant probative value to the VA 
opinions, as they are well reasoned, very detailed, include 
examination of the Veteran, are consistent with other evidence of 
record, and include an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.)   

The Board finds the VA medical opinions to be more probative than 
the private opinions offered in the record.  In this regard, the 
November 2004 private examiner did not have access to the 
Veteran's claims file, did not perform an examination of the 
Veteran and did not offer complete rationale for the finding 
based on medical findings.  The August 2009 examiner stated that 
it was possible that the disorders were related to the service 
connected disorders.  The finding is speculative and no rationale 
was provided.  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record,  see Miller v. West, 
11 Vet. App. 345, 348 (1998), and that an examination that does 
not take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Finally, the Court has held that a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), and 
that a medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Accordingly, service connection for a left knee disorder and a 
left shoulder disorder, to include as secondary to service-
connected disability, is not warranted. The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left shoulder disorder, to include as 
secondary to service-connected disability is denied. 

Service connection for a left knee disorder, to include as 
secondary to service-connected disability is denied.  




____________________________________________
F. JUDGE FLOWERS
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


